Citation Nr: 1802070	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD with major depression prior to August 19, 2015, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating due to individual unemployability, prior to August 19, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted entitlement to service connection for PTSD with major depression and assigned an initial 50 percent rating, effective July 30, 2010.  The Veteran appealed with regard to the initial rating and effective date of service connection.

In a February 2016 rating decision, an increased rating of 70 percent was assigned, effective August 19, 2015.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In his August 2012 substantive appeal (VA Form 9), the Veteran limited his appeal to only the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  However, at the August 2016 hearing, the issue of entitlement to an increased rating was found to be on appeal and testimony was taken on that issue.  Therefore, the Board determines that the Veteran has relied on the Board's treating that issue as on appeal before the Board.  Therefore, the Board assumes jurisdiction over that issue, and the associated TDIU claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The Veteran has been in receipt of TDIU since August 19, 2015, but when evidence of unemployability is submitted during the course of an appeal of an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence indicates that the Veteran has been unemployed since December 2009, and the increased rating claim was already pending at that time, the issue of entitlement to TDIU prior to August 19, 2015 is within the Board's jurisdiction.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to a higher initial rating for PTSD and entitlement to TDIU prior to August 19, 2015 are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Neither the November 1993 nor April 2003 rating decisions denying the claim of entitlement to service connection for PTSD was appealed, nor no new and material evidence was received within one year of the April 2003 denial.

2.  On July 30, 2010, the RO received a claim for service connection for PTSD which was granted in the January 2011 rating decision. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 30, 2010 for the grant of service connection for depressive disorder have not been met.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.304, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Effective Date

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.1 (r), 3.400(q)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C. § 101 (30) (2012); 38 C.F.R. § 3.1 (p) (2017).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C. § 101 (30); 38 C.F.R. § 3.1 (c) (2017).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2017).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. 
§ 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157 (b)(1) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks an effective date of March 1993 for the grant of service connection for PTSD as that was the date his PTSD was diagnosed.  The record shows that the Veteran first filed a claim of entitlement to service connection for PTSD in April 1993.  This claim was denied in a November 1993 rating decision, which the Veteran did not appeal, and the decision became final.  

In September 2001, the Veteran submitted a new claim for PTSD, which was denied in an April 2003 rating decision.  The Veteran also did not appeal this decision, and no new and material evidence was received within one year of the denial.  Hence, the April 2003 decision also became final.  

The next communication from the Veteran regarding his PTSD claim was the claim to reopen received on July 30, 2010.  There were also no relevant treatment notes that could be construed as a claim received prior to that date.  

The proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110 (a), and only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran has not raised a claim of CUE in either the November 1993 or April 2003 rating decision, and the next correspondence from the Veteran after that decision with regard to PTSD was the July 2010 claim for benefits.  Therefore, an effective date prior to July 30, 2010 for the grant of entitlement to service connection for PTSD is denied.

II. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

ORDER

Entitlement to an effective date prior to July 30, 2010, for the grant of service connection for PTSD with major depression is denied.


REMAND

Regrettably, the Board determines that a remand of the issue of entitlement to an increased rating for the Veteran's PTSD must be remanded to afford the Veteran all required due process.  As noted in the Introduction, the Board determines that the issue of entitlement to an increased rating for PTSD is on appeal.  However, because the RO had believed the increased rating claim to no longer be on appeal, the April 2016 supplemental statement of the case (SSOC) only addressed the effective date claim.  In connection with the increase in the Veteran's PTSD rating from 50 percent to 70 percent in a February 2016 rating decision, additional relevant evidence was received.  An SSOC must be furnished when additional pertinent evidence is received after the statement of the case (SOC) and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (b).  Consequently, VA regulations require that the issue of entitlement to an initial rating in excess of 50 percent for PTSD with major depression prior to August 19, 2015, and in excess of 70 percent thereafter be remanded for issuance of an SSOC.

As for TDIU, the evidence reveals that the Veteran retired in December 2009.  Thus, he was unemployed for almost six years prior to the grant of entitlement to TDIU.  As entitlement to TDIU is in part dependent on the rating assigned to the Veteran's PTSD, and that rating is to be readjudicated in an SSOC, the TDIU claim is inextricably intertwined with the PTSD rating claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  

Moreover, the assignment of the August 19, 2015 effective date for the TDIU was in large part due to the fact that that was the date the formal claim for TDIU was received.  As discussed in the Introduction, a formal claim for TDIU is not necessary for the issue to be considered in connection with an initial or increased rating claim.  Therefore, the issue of entitlement to TDIU prior to August 19, 2015 has also not been developed or considered by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Obtain an opinion from an appropriate VA examiner as to the impact of the Veteran's service-connected PTSD with major depression on his employability for the period from his retirement in December 2009 to August 2015.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service-connected disabilities, alone or in combination, had on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience, prior to August 19, 2015.  

The examiner must not consider the Veteran's age or any non-service connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  If the Veteran is found capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


